Case 2:20-cr-00016-SAB   ECF No. 66   filed 02/02/21   PageID.158 Page 1 of 2


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                  Feb 02, 2021
                                                                      SEAN F. MCAVOY, CLERK
Case 2:20-cr-00016-SAB   ECF No. 66   filed 02/02/21   PageID.159 Page 2 of 2
